UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4766


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONTERIO DEMIETRUS RILEY, a/k/a Monterio Demetral Riley,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00440-WO-1)


Submitted:   February 19, 2015            Decided:   March 2, 2015


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.     Andrew Charles
Cochran, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Monterio Demietrus Riley pled guilty, pursuant to a written

plea agreement, to possession with intent to distribute crack

and powder cocaine (Counts 1 and 2) and possessing a firearm

after having been convicted of a felony (Count 3), in violation

of 18 U.S.C. § 922(g)(1) (2012), 21 U.S.C. § 841(a)(1) (2012).

Based on a total offense level of 27, and a Criminal History

category of II, Riley’s advisory Guidelines range was 78 to 97

months’ imprisonment.         However, because Riley had a prior felony

drug conviction, his Guidelines range was 120 months.                             See U.S.

Sentencing Guidelines Manual § 5G1.2(b) (2012).                          The district

court imposed the 120-month mandatory minimum sentence on Count

1 and ordered the sentences on Counts 2 and 3 (86 months on each

count) to run concurrently with the sentence on Count 1.                              Riley

noted a timely appeal.

     Riley’s counsel has filed a brief pursuant to Anders v.

California,     386   U.S.    738     (1967),      stating      that    there      are    no

meritorious     grounds      for    appeal       but    questioning         whether      the

district court plainly erred by imposing the mandatory minimum

sentence.       Although     advised    of       his    right   to     file   a    pro    se

supplemental brief, Riley has not done so.

     We   review      Riley’s      sentence       for   reasonableness          “under     a

deferential     abuse-of-discretion             standard.”           Gall     v.    United

States,   552    U.S.   38,     41,    51       (2007).      This      review      entails

                                            2
appellate consideration of both the procedural and substantive

reasonableness of the sentence.                  Id. at 51.            In determining

procedural      reasonableness,         this    court       considers    whether      the

district     court     properly    calculated       the       defendant’s         advisory

Guidelines range, gave the parties an opportunity to argue for

an   appropriate     sentence,      considered      the       18   U.S.C.     §    3553(a)

(2012) factors, selected a sentence based on clearly erroneous

facts, and sufficiently explained the selected sentence.                           Id. at

49-51.

      If the sentence is free of “significant procedural error,”

this court reviews it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.”                            Id. at 51.

Any sentence within or below a properly calculated Guidelines

range is presumptively substantively reasonable.                        United States

v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S.

Ct. 421 (2014); United States v. Susi, 674 F.3d 278, 289-90 (4th

Cir. 2012).      Moreover, a statutory mandatory minimum sentence is

per se reasonable.        United States v. Farrior, 535 F.3d 210, 224

(4th Cir. 2008).

      We have reviewed the record and conclude that the sentence

imposed    by    the    district        court    was        both   procedurally       and

substantively        reasonable.           The      district         court        properly

calculated      Riley’s     sentencing           range       under      the       advisory

Guidelines,      considered       the    relevant       §    3553(a)    factors,      and

                                           3
imposed   a     sentence      within    the    applicable     sentencing      range.

Because Riley received the mandatory minimum sentence, it is per

se reasonable.

     In   accordance       with   Anders,      we   have   reviewed     the   entire

record in this case and have found no meritorious issues for

appeal.       We therefore affirm Riley’s conviction and sentence.

This court requires that counsel inform Riley, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Riley requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in    this    court   for   leave    to     withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on Riley.          We dispense with oral argument because the

facts   and    legal    contentions      are   adequately     presented       in    the

materials     before    this    court    and   argument      would    not   aid     the

decisional process.


                                                                            AFFIRMED




                                          4